
	
		I
		111th CONGRESS
		2d Session
		H. R. 6289
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Librarian of Congress to make available to
		  the public the bulk legislative summary and status data used to provide the
		  information posted on the THOMAS website, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Legislative Data Transparency and
			 Public Access Act of 2010.
		2.Findings; Sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)Since its launch in 1995, the Web site
			 THOMAS has been an important source of free public information on Federal
			 legislation.
				(2)In the years since
			 the introduction of THOMAS, the Internet has evolved into what is commonly
			 referred to as Web 2.0, which encourages the reuse of open source information
			 though collaboration, interactivity, and data standardization.
				(3)Allowing the
			 public to download the THOMAS Web site’s bulk legislative summary and status
			 data will enable independent Web sites and outside watchdog groups to use the
			 data in new and innovative ways that make the proceedings of Congress easier to
			 follow and government more transparent.
				(4)In its 2007 report
			 on Congressional Information and the Internet, the Open House Project
			 recommended that Congress make available to the public a well-supported
			 database of all bill status and summary information currently accessible
			 through the Library of Congress.
				(5)The Open House
			 Project also noted that “Six states already publish the status of their state
			 legislation in a structured data format: Connecticut, Illinois … Minnesota,
			 Oregon, Texas and Virginia.”
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the Library of Congress should work toward improving public
			 access to all THOMAS data, including the text of legislation, in bulk.
			3.Public
			 availability of bulk legislative data
			(a)Public
			 availability through InternetAs soon as practicable, the Librarian of
			 Congress, in consultation with the Director of the Congressional Research
			 Service, the Public Printer, the Clerk of the House of Representatives, and the
			 Secretary of the Senate, shall make available to the public through the
			 Internet the bulk legislative summary and status data used by the Librarian to
			 provide the information the Librarian posts on the THOMAS Web site.
			(b)Method and
			 manner of availabilityIn making available the bulk legislative
			 data required under subsection (a), the Librarian shall ensure the
			 following:
				(1)The data is
			 available in a searchable, sortable, and downloadable manner.
				(2)The data available
			 for downloading shall include status and summary information on
			 legislation.
				(3)The data is
			 provided in a structured, nonproprietary format.
				(4)The data is
			 available free of charge.
				(5)The data is
			 updated continuously in a timely manner.
				(6)The database
			 involved includes the following supporting information:
					(A)A roster showing
			 each Member of Congress (including each Delegate and Resident Commissioner to
			 the Congress), the Member’s committee assignments, and the ZIP Codes included
			 in each Member’s congressional district.
					(B)Such other
			 supporting information as the Librarian considers appropriate.
					(7)The data is
			 provided in a manner consistent with the standards developed and published
			 under subsection (c).
				(c)Development of
			 StandardsPrior to making
			 available the bulk legislative data described in subsection (a), the Librarian
			 of Congress, in consultation with the individuals described in such subsection,
			 shall develop and publish standards for the downloading and public availability
			 of the data, and shall update such standards at such frequency as the Librarian
			 considers appropriate.
			4.Advisory
			 Committee on THOMAS
			(a)Advisory
			 CommitteeThere is hereby
			 established in the Library of Congress the Advisory Committee on THOMAS
			 (hereafter in this section referred to as the Advisory
			 Committee).
			(b)Members
				(1)AppointmentThe Advisory Committee shall consist of 16
			 members appointed as follows:
					(A)Seven individuals
			 appointed by the Librarian of Congress who have expertise in disciplines such
			 as legislative access, Internet technology, and open government, and who shall
			 include representatives of academia, the nonprofit sector, the for-profit
			 sector, and users of the THOMAS Web site.
					(B)Four individuals
			 appointed by the Librarian of Congress who are employees of the Federal
			 government with expertise in access to government information and Internet
			 technology.
					(C)The Law Librarian
			 of Congress (or the Law Librarian’s designee).
					(D)The Clerk of the
			 House of Representatives (or the Clerk’s designee).
					(E)The Secretary of
			 the Senate (or the Secretary’s designee).
					(F)The Public Printer
			 (or the Public Printer’s designee).
					(G)The Director of
			 the Congressional Research Service (or the Director’s designee).
					(2)Deadline for
			 appointmentsThe Librarian of Congress shall appoint the members
			 described in subparagraphs (A) and (B) of paragraph (1) not later than 60 days
			 after the date of the enactment of this Act.
				(3)Term of service;
			 vacanciesMembers of the Advisory Committee shall serve for a
			 term of 3 years, and may be appointed to additional terms. Any vacancy in the
			 Advisory Committee shall be filled in the manner in which the original
			 appointment was made.
				(4)No
			 compensationMembers of the
			 Advisory Committee shall serve without pay, but shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States Code.
			 Members of the Advisory Committee who are full-time officers or employees of
			 the United States may not receive additional pay, allowances, or benefits by
			 reason of their service on the Commission.
				(c)Support from
			 Librarian of CongressThe
			 Librarian of Congress shall provide the Advisory Board with the administrative,
			 professional, and technical support required by the Advisory Board to carry out
			 its responsibilities under this section.
			(d)MeetingsThe
			 Advisory Committee shall meet on a regular basis at the call of a majority of
			 its members. Meetings shall be open to the public.
			(e)DutiesThe Advisory Committee shall—
				(1)review progress
			 toward making all of the data of the THOMAS Web site available in bulk;
			 and
				(2)provide general
			 advice to the Librarian of Congress on improving digital access and THOMAS
			 services.
				(f)ReportsNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 thereafter, the Advisory Committee shall submit a report on its activities to
			 the Committee on House Administration of the House of Representatives and the
			 Committee on Rules and Administration of the Senate, and shall include in the
			 report such recommendations as the Advisory Committee considers
			 appropriate.
			
